                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00550-GCM

TIMOTION USA, INC.,                                )
                                                   )
                Plaintiff,                         )
                                                   )
    v.                                             )                ORDER
                                                   )
ODDELLO INDUSTRIES, LLC,                           )
                                                   )
                Defendant.                         )
                                                   )

         This matter is before the Court upon Plaintiff’s Second Motion in Limine (Doc. No. 25),

filed February 18, 2019, Defendant’s Response (Doc. No. 30), filed March 4, 2019, and

Plaintiff’s Reply (Doc. No. 32), filed March 8, 2019. Although Defendant’s Fed. R. Civ. P.

30(b)(6) representative, Theodore Markham, was not model, Defendant accurately points out

that it produced other information and an additional representative to testify about those topics

about which Mr. Markham’s testimony was lacking. Thus, Plaintiff was not prejudiced and was

able to effectively depose Plaintiff’s representatives and adequately prepare for trial. This is not

a case where a party has “intentionally acted throughout the pre-trial process to hide the truth

from [the opposing party] and from the court.” See Projects Mgmt. v. Dyncorp Int'l LLC, 734

F.3d 366, 376 (4th Cir. 2013). Accordingly, the Court hereby denies Plaintiff’s Motion with

prejudice.

         SO ORDERED.

                                   Signed: October 9, 2019




                                                  1
